DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheong et al. (US 2006/0097062 A1).
Regarding claim 1, Cheong teaches a security device, comprising: a physical surface having formed thereon a composite pattern (Fig. 1); wherein, the composite pattern is created from overlap of imprinting of a first halftone pattern (basic information region) and a second halftone pattern (additional information region); wherein, the first halftone pattern is created from a first basic building block (square regions); wherein, the basic building block forms chaosmetric artifacts in the physical surface upon printing [0191].
Regarding claim 2, Cheong teaches wherein: the first halftone pattern is created by repeating the basic building block with a rotation, and spatial periodicity (Fig. 2).
Regarding claim 3, Cheong teaches wherein: the first halftone pattern is created by repeating the basic building block with a given phase shift (Fig. 2).
Regarding claim 4, Cheong teaches wherein: the first halftone pattern is created by repeating the basic building block with locations of each instance of the basic building block specified in a coordinate system (x and y coordinate locations – Fig. 2).
Regarding claim 5, Cheong teaches wherein: the basic building block has characteristics of one or more of, individual shape, orientation angle, a dimension, a position, a color [0044].
Regarding claim 6, Cheong teaches wherein: characteristics of the composite pattern are quantifiable and used to authenticate the security device (Fig. 9).
Regarding claim 7, Cheong teaches wherein: the characteristics of the composite pattern include one or more emergent colors which arise from overlap of the first halftone pattern with different colors [0245].
Regarding claim 8, Cheong teaches wherein: the characteristics of the composite pattern include an order of printing of the first halftone pattern and the second halftone pattern [0014].
Regarding claim 9, Cheong teaches wherein: the characteristics of the composite pattern include a degree of ink bleeding into the physical surface (paper – [0191]).
Regarding claim 10, Cheong teaches wherein: the characteristics of the composite pattern include a spatial periodicity of the composite pattern; wherein, the spatial periodicity is determined from the first halftone pattern (Fig. 4).
Regarding claim 11, Cheong teaches wherein: the characteristics of the composite pattern include an orientation angle of the composite pattern; wherein, the orientation angle is determined from the first halftone pattern [0055].
Regarding claim 12, Cheong teaches wherein: the second halftone pattern is created from a second basic building block (squares, Fig. 2); the characteristics of the composite pattern include an emergent shape of the composite pattern (Fig. 2); wherein, the emergent shape of the composite pattern is assembled from shapes and positions of the first basic building block and the second basic building block (Fig. 2).
Regarding claim 13, Cheong teaches wherein: the physical surface includes paper or fabrics [0191].
Regarding claim 14, Cheong teaches wherein: the physical surface forms a portion of document paper or product packaging (paper document – [0191]).
Regarding claim 15, Cheong teaches wherein: the physical surface includes one or more of, glass, plastic and or metallic surface (display screen – [0173]).
Regarding claim 16, Cheong teaches wherein: the chaosmetric artifacts created in the physical surface are quantified to generate a chaosmetric identifier for the first halftone pattern (characteristics of physical medium effect data storage – [0191]).
Regarding claim 17, Cheong teaches wherein: the chaosmetric identifier of the first halftone pattern is determined from its spatial frequency [0191].
Regarding claim 18, Cheong teaches further comprising: a content element having at least one of a URI, a URL or bar code; a 2D colored barcode disposed adjacent to the content element in the physical surface; wherein: the composite pattern is embedded in the 2D colored barcode to form a polychrome pattern identifier (Fig. 3A, Fig. 3B, Fig. 8).
Regarding claim 19, Cheong teaches further comprising: a content element having metadata; wherein, the composite pattern is monochromatic and integrated in the content element; wherein, the metadata includes metadata defining characteristics of the composite pattern (Figs. 3A, 3B, 9).
Regarding claim 20, Cheong teaches wherein: the composite pattern forms a part of a marker element for lens distortion calibration of a scan device used to authenticate the security device [0191-0194].
Regarding claim 21, Cheong teaches wherein: the composite pattern which forms a part of the marker element includes a checkerboard pattern. (Fig. 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876